Citation Nr: 1418996	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  09-26 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service  connection for a left knee disability, claimed as chondromalacia, left patella, with hypertropic changes, left knee, to include as secondary to service-connected synovitis, left ankle.

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected synovitis, left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & his Wife

ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to June 1946.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2014, the Veteran testified before the undersigned at a personal hearing conducted at the RO.  The hearing transcript has been associated with the claims file.

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for a left knee disability was denied in a January 1988 Board decision.  

2.  Evidence received since the time of the January 1988 decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to  service connection.

3.  The aggregate evidence of record is in relative equipoise as to whether the Veteran has a left knee disability that was caused by or aggravated by his service connected left ankle disability.


CONCLUSIONS OF LAW

1.  The January 1988 Board decision is final; new and material evidence has been received and the claim seeking service connection for a left knee disability is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, service connection for a left knee disability is warranted.  38 U.S.C.A. §§ 1110 , 5107(b) (West 2002); 38 C.F.R. §§ 3.1(m), 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In the context of a claim to reopen a previously denied claim, VA is required to "look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial."  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The determination below represents a full grant of the benefits sought on appeal, to include reopening the claim and granting service connection for a left knee disability.  As such, any deficiencies in  notice or assistance have not prejudiced the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

Since the January 1988 Board decision, the Veteran submitted both lay and medical evidence indicating a possible relationship between his current left knee disability and his service-connected left ankle disability, to include a medical record that provides a positive nexus opinion.  Additionally, he offered testimony before the undersigned at a hearing in February 2014.  The medical evidence and the Veteran's hearing testimony were not considered by the Board in January 1988 and pertain to a possible link between the Veteran's current disability and service.  This evidence is both "new," as it had not been previously considered by VA, and it is "material" as it addresses the basis on which the Veteran's claim was previously denied.  As new and material evidence to reopen a finally disallowed claim has been submitted, the claim is reopened.

III. Service Connection

The Veteran contends that he injured his left knee while stationed in Germany in the same accident that led to his service-connected left ankle disability.  He states that although he did not receive treatment for his knee in service, he has experienced pain and swelling in his knee since that time.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran's service treatment records include no complaints regarding a leg or knee disability.  It was noted that in March 1945, the Veteran had possibly fractured his left ankle when he fell off a cannon.  The injury was later determined to be a sprain. On his separation examination in June 1946, a history of pain and swelling in the left ankle with excess use was noted.  An "old fracture left knee - symptomatic" was also noted.  

The Veteran was hospitalized in February 1987 for left knee arthroscopy, which led to an arthrotomy for extensive chondromalacia.  In July 1999, the Veteran was given a wheelchair for "severe rheumatoid arthritis with severely limited knees."  A VA examination in March 2003 indicated limited flexion in the left knee of 125 degrees.  An x-ray revealed osteopenia in the left knee and a chronic left knee sprain with mild functional impairment due to pain was diagnosed.  In August 2003, it was noted that the left leg was "totally externally rotated" and that total loss of dorsiflexion in the ankle made gait difficult.  An altered gait or similiar limitation of the right ankle or leg was not noted.  Multiple VA treatment records indicate sharp, aching and continual left knee pain rated as 8 or 9 out of 10 on the pain scale.

In a December 2010 private treatment note, it was indicated the Veteran had chronic left foot drop secondary to his left ankle injury.  A February 2013 VA treatment record noted an unsteady gait due to palsy/foot drop on the left.

In March 2014, the Veteran underwent an examination of his knees and lower legs at a VA clinic and an examiner filled out a Knee and Lower Leg Conditions Disability Benefits Questionnaire.   The examiner noted an in-service injury to the left lower extremity with residual nerve damage with left foot drop and varicose veins.  The examiner identified flare-ups of pain and stiffness in the left ankle with foot drop that requires the Veteran to wear a leg support and use a walking cane.  Flexion of the left knee was limited to 130 degrees and strength was shown to be 2/5 indicating more limitation in the left knee than the right.  The examiner indicated the presence of significant functional loss in the left knee, including, but not limited to, weakened movement, excess fatigability, pain on movement, swelling and instability.  To the question of whether the Veteran had "any other pertinent physical findings, complications, conditions, signs and/or symptoms related to any diagnosed conditions," the examiner stated that the left ankle injury "has caused problems with the [left] leg and knee that are as least as likely as not caused by the left ankle with residual foot drop." 

This statement constitutes a medical opinion that the left knee disability suffered by the Veteran is related to, if not actually caused by, the service-connected left ankle disability and its residuals.  The Board notes the evidence of reduced flexion and strength in the left knee in comparison to the right knee and the high level of functional loss and concludes that the evidence is at least in equipoise as to whether secondary service connection is warranted for the Veteran's left knee disability.

Based on the foregoing, the Board will resolve reasonable doubt in the Veteran's favor and grant service connection for a left knee disability as secondary to his service-connected left ankle disability. 


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a left knee disability is reopened.

Service connection for a left knee disability, claimed as chondromalacia, left patella, with hypertropic changes, left knee, is granted.



_________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


